EXHIBIT 10.1

Orleans Homebuilders, Inc.
Supplemental Executive Retirement Plan

(Amended and Restated September 27, 2007, Effective as of September 1, 2005)


SECTION 1 - STATEMENT OF PURPOSE

The Supplemental Executive Retirement Plan, as herein amended and restated, is
designed and implemented for the purpose of providing to a limited group of key
management or highly compensated employees of Orleans Homebuilders, Inc. (the
“Company”) who are largely responsible for the Company’s success the opportunity
to receive supplemental executive retirement benefits, thereby increasing the
incentive of such key employees to remain in the employ of the Company and to
make the Company more profitable.  Special payments shall be made to
Participants upon retirement or death and are intended to provide Participants
with additional financial security.

It is the Employer’s intention that, for purposes of the Plan, all references to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall
be deemed to include any applicable regulations issued by the IRS and/or the
Treasury Department (including proposed, temporary and/or final regulations) and
any guidance that may be issued by the IRS and/or the Treasury Department
interpreting such Code Section from time to time.


SECTION 2 - DEFINITIONS

2.1           “Accrued Benefit” means a Participant’s normal retirement benefit,
as described in Section 5.1 hereof, multiplied by a fraction, the numerator of
which is the Participant’s total number of Years of Service with the Employer at
the time of determination, and the denominator of which is the aggregate number
of Years of Service with the Employer the Participant would have accumulated at
his or her Normal Retirement Date.  For purposes of the Plan and payment of any
benefits that are actuarially equivalent to a Participant’s Accrued Benefit, the
Accrued Benefit shall be converted first to an Actuarial Equivalent present
value representing an amount that would be payable as a single lump sum being
the Actuarial Equivalent in value of the normal retirement benefit payable (to
the extent accrued as of any relevant date of determination) assuming for these
purposes payment would commence at age 65 as a monthly annuity for the life of
the Participant or for a period of ten years (one hundred twenty (120) months)
in the event the Participant’s death occurs before the end of such ten year
period.  Any such lump sum Actuarial Equivalent shall then be converted into any
permitted or required form of benefit payment under the Plan (such converted
benefit being the Actuarial Equivalent in value of the Participant’s Accrued
Benefit stated as a lump sum payment).

2.2           “Actual Gross Investment Return” means the actual investment
return on assets used by the Employer to informally fund the Plan, without
reduction for cost of insurance, separate account fees and charges, or mortality
and expense charges, and including mortality gains not distributed as survivor
benefits to Participants or their beneficiaries.

2.3           “Actuarial Equivalent” means, with respect to a given benefit, any
other benefit provided under the terms of the Plan which has the same present or
equivalent value on the date the given


--------------------------------------------------------------------------------


benefit payment commences, as determined by the Employer using reasonable
actuarial assumptions.

2.4           “Adjusted Target Retirement Benefit” means the Target Retirement
Benefit adjusted each year pursuant to Section 5.1 and which represents the
actual retirement benefit to be paid a Participant.

2.5           “Administrator” or “Plan Administrator” means the Committee, and
also any other person that may have been designated by the Board or the
Committee to take on any of the duties and/or responsibilities of the
Administrator under the terms of the Plan as its delegatee.

2.6           “Beneficiary” means any person or persons designated by a
Participant in writing on a form satisfactory to the Employer.  In the absence
of any living designated beneficiary, a deceased Participant’s Beneficiary shall
be the deceased Participant’s then living spouse, if any, for his or her life;
if none, or from and after such spouse’s death, then the living children of the
deceased Participant, if any, in equal shares, for their joint and survivor
lives; and if none, or after their respective joint and survivor lives, the
estate of the deceased Participant.

2.7           “Board” means the Board of Directors of the Employer.

2.8           “Change of Control” means the first to occur of the following
dates:

(a)           the date the stockholders of the Employer (or the Board, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which the Employer will be dissolved or liquidated; or

(b)           the date the stockholders of the Employer (or the Board, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Employer; or

(c)           the date the stockholders of the Employer (or the Board, if
stockholder action is not required) and the stockholders or equity holders of
the other constituent corporation, limited liability Employer, partnership or
other business entity (or its board of directors or other governing body or
person if equity holder action is not required) have approved a definitive
agreement to merge or consolidate the Employer with or into such other entity,
other than, in either case, a merger or consolidation of the Employer in which
holders of shares of the Employer’s Common Stock immediately prior to the merger
or consolidation will have at least a majority of the voting power of the
surviving entity’s equity securities immediately after the merger or
consolidation, which voting securities are to be held in the same proportion as
such holders’ ownership of Common Stock of the Employer immediately before the
merger or consolidation; or

(d)           the date any entity, person or group, within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (other than (A) the
Employer or any of its subsidiaries or any employee benefit plan (or related
trust) sponsored or maintained by the Employer or any of its subsidiaries, (B)
Jeffrey P. Orleans or family members of Jeffrey P. Orleans (all such persons
being referred to as “Orleans Family Members”), (C) any entity a majority of the
equity in which is owned by Orleans Family Members, or (D) any trust as to which
a majority of the beneficiaries are Orleans Family Members), shall have become
the beneficial owner of, or shall have obtained voting control over, more than
fifty percent (50%) of the outstanding shares of the Employer’s common stock or
other voting equity securities.

2


--------------------------------------------------------------------------------


2.9           “Committee” means the Board, or any committee (or committees) that
may be authorized by the Board to oversee, administer and amend the Plan.  The
Board may, at any time and from time to time, modify the composition of the
Committee or designate one or more persons to serve as the Committee (or as the
Committee with respect to any designated group of Participants) at its
discretion.  Any reference herein to the “Committee” shall be deemed to be a
reference to the Board when it acts as Administrator of the Plan, and/or to such
administrative committee or committees as may have been established by the Board
to administer the Plan in its stead.

2.10         “Employer” means Orleans Homebuilders, Inc., a Delaware
corporation, and, as applicable, any subsidiary or affiliate of Orleans
Homebuilders, Inc., to the extent any employee of such subsidiary or affiliate
has been designated as participating in this Plan.

2.11         “Disability” means a situation where a Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident, health or
disability plan covering employees of the Employer.  The Disability of a
Participant shall be determined by a licensed physician selected by the
Employer.

2.12         “Early Retirement Date” means the date on which a Participant
attains age 55, with at least five (5) years of Participation in the Plan.

2.13         “Effective Date” means September 1, 2005.

2.14         “Employee” means an employee of the Employer.

2.15         “Employer” means the Employer and any successors that shall
maintain this Plan.

2.16         “High Average Recognized Compensation” means the average of the
Employee’s highest five consecutive years’ Recognized Compensation.

2.17         “Normal Retirement Date” means the date on which a Participant
attains age 65 with at least five (5) years of Participation in the Plan.

2.18         “Participant” means an Employee selected by the Committee for
participation in the Plan in accordance with Section 4 hereof, and who has not
for any reason become ineligible to participate further in this Plan.  An
individual shall be deemed to continue as a Participant until all benefits
payable to the Participant under this Plan have been distributed.

2.19         “Plan” means the Orleans Homebuilders, Inc. Supplemental Executive
Retirement Plan as contained in this document, including all amendments thereto.

2.20         “Plan Participation Agreement” means a written agreement between a
Participant and the Employer in substantially the form attached hereto as
Exhibit A.

2.21         “Plan Year” means, in general, the twelve month period commencing
on January 1 of each year and ending the following December 31; provided,
however, that the initial Plan Year shall be the short period commencing on
September 1, 2005 and ending December 31, 2005.

2.22         “Recognized Compensation” of a Participant means, for a Plan Year,
the lesser of:  (a) the Participant’s Recognized Compensation Cap (as
hereinafter defined) for such Plan Year and

3


--------------------------------------------------------------------------------


(b) the Participant’s annual salary in effect for such Plan Year plus the
Participant’s Recognized Bonus (as hereinafter defined).  With respect to the
first Plan Year, a Participant’s Recognized Compensation shall be his or her
annual salary payable for 2005 plus the annual bonus, if any, which such
Participant was paid during 2005.  Notwithstanding anything to the contrary in
this definition of Recognized Compensation:  (a) no amount earned or paid as a
result of an “earn-out” or similar arrangement entered into by the Employer in
the connection with the Employer’s acquisition of any business, business entity
or assets, whether by way of asset purchase, equity purchase, merger or
otherwise, shall be included in any Participant’s Recognized Compensation.  The
“Recognized Compensation Cap” for the Plan Year ending December 31, 2005 shall
be $1,200,000.  For each Plan Year ending after December 31, 2005, the
Recognized Compensation Cap shall be increased by 4% on a cumulative basis.  A
Participant’s “Recognized Bonus” shall be determined as of any applicable date
as follows:  For any Participant whose regular bonus is payable as an annual
bonus, such Participant’s Recognized Bonus shall be the Participant’s most
recent annual bonus awarded (whether or not actually paid) to such Participant;
provided, however, that in the event the Participant’s most recent bonus payment
would normally have been awarded prior to the date the Recognized Bonus is being
calculated (under the Employer’s general bonus arrangements), but no such annual
bonus was actually awarded to such Participant because a determination was made
that no bonus should be paid for the relevant fiscal year, the Recognized Bonus
for such Participant shall be $0.  For any Participant whose regular bonus is
payable more frequently than annually, such Participant’s Recognized Bonus for a
Plan Year shall be the amount of such Participant’s regular bonuses awarded
(whether or not actually paid) to such Participant during the Employer’s most
recent prior fiscal year.  In addition to the foregoing, the Committee may, at
its discretion, include other amounts paid or payable as bonus compensation for
a Participant as part of such Participant’s Recognized Bonus for a Plan Year.

2.23         “Target Gross Investment Return” means the projected investment
return on assets used by the Employer to informally fund the Plan, without
reduction for cost of insurance, separate account fees and charges, or mortality
and expense charges, and including mortality gains not distributed as survivor
benefits to Participants or their beneficiaries.  The Target Gross Investment
Return is 8%.

2.24         “Target Retirement Benefit” means the annual target retirement
benefit for each Participant calculated pursuant to Section 5.1.

2.25         “Year of Future Service” means a Year of Service completed after an
individual became a Participant in the Plan.

2.26         “Year of Prior Service” means a Year of Service completed before an
individual became a Participant in the Plan.

2.27         “Year of Service” means a period of twelve consecutive months
during which a Participant is employed by the Employer.  Unless otherwise
provided in his or her Plan Participation Agreement, in determining a
Participant’s Years of Service, he or she shall receive credit for service from
and after his or her most recent employment commencement date.  For purposes of
any calculations required to be made under the Plan involving Years of Service,
including Years of Future Service and Years of Prior Service, a partial Year of
Service shall be taken into account.  This shall be done by treating such
partial Year of Service as a fraction of a Year of Service, the numerator of
which is the number of full months of employment of the Participant for such
partial Year of Service, and the denominator of which is twelve (12).

4


--------------------------------------------------------------------------------



SECTION 3 – PLAN ADMINISTRATION

3.1           POWERS AND DUTIES OF THE ADMINISTRATOR.  The Committee shall be
the Plan Administrator, and shall administer the Plan for the exclusive benefit
of the Participants and their Beneficiaries, subject to the specific terms of
the Plan.  The Administrator shall administer the Plan in accordance with its
terms and shall have the power and discretion to construe the terms of the Plan
and to determine all questions arising in connection with the administration,
interpretation, and application of the Plan.  The Administrator may establish
procedures, correct any defect, supply any information, or reconcile any
inconsistency in such manner and to such extent as shall be deemed necessary or
advisable to carry out the purpose of the Plan; provided, however, that any
procedure, discretionary act, interpretation or construction shall be done in a
nondiscriminatory manner based upon uniform principles consistently applied.
 The Administrator shall have all powers necessary or appropriate to accomplish
its duties under this Plan and shall also have the express authority to delegate
its duties and obligations hereunder to such person or persons as the Committee
deems appropriate.

The Administrator shall be charged with the duties of the general administration
of the Plan, including, but not limited to, the following:

(a)           The discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;

(b)           To compute and make determinations with respect to the amount of
benefits to which any Participant shall be entitled hereunder;

(c)           To authorize and make nondiscretionary or otherwise directed
disbursements to Participants;

(d)           To maintain all necessary records for the administration of the
Plan;

(e)           To interpret the provisions of the Plan and to make and publish
such rules for the regulation of the Plan as are consistent with the terms
hereof;

(f)            To prepare and implement a procedure to notify employees that
they have been selected as eligible to participate in the Plan;

(g)           To assist any Participant regarding his rights, benefits, or
elections available under the Plan.

The Employer shall indemnify, hold harmless and defend the Administrator from
any liability which the Administrator may incur in connection with the
performance of his or her duties in connection with this Plan, so long as the
Administrator was acting in good faith and within what the Administrator
reasonably understood to be the scope of his or her duties.

3.2           RECORDS AND REPORTS.  The Administrator shall keep a record of all
actions taken and shall keep all other books of account, records, and other data
that may be necessary for proper administration of the Plan and shall be
responsible for supplying all information and reports to the Employer,
Participants and Beneficiaries.

3.3           PARTICIPANT STATEMENT.  The Administrator shall provide each
Participant each Plan Year a statement indicating that Participant’s current and
projected retirement benefit under the Plan.

3.4           INFORMATION FROM EMPLOYER.  To enable the Administrator to perform
his functions, the Employer shall supply full and timely information to the
Administrator on all

5


--------------------------------------------------------------------------------


matters relating to the compensation of all Participants, their retirement,
death, disability, or termination of employment, and such other pertinent facts
as the Administrator may require.  The Administrator may rely upon such
information as is supplied by the Employer and shall have no duty or
responsibility to verify such information.

3.5           CLAIMS PROCEDURE.  Claims for benefits under the Plan may be filed
with the Administrator on forms supplied by the Employer. Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is filed.  If additional time (up to 90 days) is
required by the Administrator to process the claim, written notice shall be
provided to the claimant within the initial 90 day period.  The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrator expects to render a determination.

In the event the claim is denied in whole or in part, the notice shall set forth
in language calculated to be understood by the claimant (i) the specific reason
or reasons for the denial, (ii) specific reference to pertinent Plan provisions
on which the denial is based, (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and (iv) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including  a statement of the claimant’s right, if any, to bring a civil action
under section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), following an adverse benefit determination on review.

3.6           CLAIMS REVIEW PROCEDURE.  Any Employee, former Employee, or
Beneficiary who has been denied a benefit by a decision of the Administrator
pursuant to Section 3.5 shall be entitled to request the Administrator to give
further consideration to his claim by filing with the Administrator a request
for a hearing.  Such request, together with a written statement of the reasons
why the claimant believes his claim should be allowed, shall be filed with the
Administrator no later than 60 days after receipt of the written notification
provided for in Section 3.5.  The claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.  The
Administrator shall then conduct a hearing within the next 60 days, at which the
claimant shall have an opportunity to submit comments, documents, records and
other information relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

The Administrator shall make a final decision as to the allowance of the claim
within 60 days of receipt of the appeal (unless there has been an extension due
to special circumstances, provided the delay and the special circumstances
occasioning it are communicated to the claimant in writing within the 60 day
period), and a decision shall be rendered as soon as possible but not later than
120 days after receipt of the request for review; provided, however, in the
event the claimant fails to submit information necessary to make a benefit
determination on review, such period shall be tolled from the date on which the
extension notice is sent to the claimant until the date on which the claimant
responds to the request for additional information.  The decision on review
shall be written or electronic and, in the case of an adverse determination,
shall include specific reasons for the decision, in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.  The decision on review shall also
include (i) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits, and (ii) a
statement describing any

6


--------------------------------------------------------------------------------


voluntary appeal procedures offered by the Plan, and a statement of the
claimant’s right, if any, to bring an action under Section 502(a) of ERISA and
shall include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.


SECTION 4 - ELIGIBILITY AND PARTICIPATION

4.1           ELIGIBILITY.  The Committee, in its sole discretion, shall select
the Employees of the Employer who are eligible to become Participants and shall
determine whether the Participant shall be classified as a Tier 1 or Tier 2
Participant.

4.2           PARTICIPATION.  The Committee shall notify those Employees
selected for participation in the Plan and the level of benefits to which the
Employee is entitled under this Plan.  An eligible Employee becomes a
Participant in the Plan upon the execution and delivery by him or her and the
Employer of a Plan Participation Agreement.


SECTION 5 - RETIREMENT BENEFIT

5.1           ADJUSTED TARGET RETIREMENT BENEFIT.  If a Participant is employed
by the Employer until his or her Normal Retirement Date, such Participant may
retire and receive his or her Adjusted Target Retirement Benefit, determined as
set forth below in this Section 5.1, and subject to adjustment to take into
account the 5-year moving average of Actual Gross Investment Return, also as set
forth below in this Section 5.1; provided, however, that commencement of payment
of the Participant’s benefit under this Section 5.1 may not begin until 60 days
after the date the Participant furnishes notice to the Committee of his or her
intent to retire, and subject to any additional delay as may be required
pursuant to Section 5.9 of the Plan:

Tier 1 Participants     The annual Target Retirement Benefit for a Tier 1
Participant shall be an amount equal to .50% for each Year of Prior Service (to
a maximum of 20 Years of Prior Service) plus 1% for each Year of Future Service,
multiplied by the Participant’s High Average Recognized Compensation.

Tier 2 Participants     The annual Target Retirement Benefit for a Tier 2
Participant shall be an amount equal to .50% for each Year of Prior Service (to
a maximum of 20 Years of Prior Service) plus .75% for each Year of Future
Service, multiplied by the Participant’s High Average Recognized Compensation.

A Participant’s Adjusted Target Retirement Benefit for benefits to be paid in a
Plan Year (or any portion thereof) shall be determined by adjusting the
Participant’s Target Retirement Benefit to reflect any difference between (1)
the 5-year moving average at the beginning of such Plan Year of the annual
Actual Gross Investment Return and (2) the Target Gross Investment Return of 8%.

For example, if a Participant’s annual Target Retirement Benefit is $100,000 and
at the beginning of Plan Year 1 the 5-year moving average of the annual Actual
Gross Investment Return is 9%, the Adjusted Target Retirement Benefit for Plan
Year 1 would be $112,500 (9% is 112.5% of 8%.  112.5% of $100,000 is $112,500.) 
If at the beginning of Plan Year 2 the 5-year moving average of the annual
Actual Gross Investment Return is 7.5%, the Adjusted Target Retirement Benefit
for Plan Year 2 would be $93,750 (7.5% is 93.75% of 8%.  93.75% of $100,000 is
$93,750.)

5.2           PAYMENT OF RETIREMENT BENEFIT.  The Adjusted Target Retirement
Benefit as determined for each Plan Year shall be payable in equal monthly
installments commencing on the first day of the month following the
Participant’s actual retirement (or such later date as may

7


--------------------------------------------------------------------------------


be required pursuant to Section 5.1 or Section 5.9) and continuing for the
remainder of the Participant’s life.

5.3           EARLY RETIREMENT BENEFIT.  If a Participant is employed by the
Employer until his or her Early Retirement Date, he or she, with the express
written consent of the Committee, shall be entitled to receive as an annual
early retirement benefit an amount (1) calculated as if Participant’s Early
Retirement Date was in fact Participant’s Normal Retirement Date and (2)
actuarially reduced so that such early retirement benefit is the Actuarial
Equivalent of his or her normal retirement benefit, taking into account
commencement of such benefit before reaching age 65.  This early retirement
benefit shall be payable in equal monthly installments commencing on the first
day of the month following the Participant’s actual retirement (or such later
date as may be required pursuant to Section 5.9) and continuing for the
remainder of the Participant’s life.  In the event any Participant retires or
the Participant’s employment otherwise terminates before attaining his or her
Normal Retirement Date (other than by reason of the Participant’s death or
Disability) without having obtained the Committee’s express written consent to
an early retirement benefit, such Participant shall forfeit entirely all
benefits payable under the Plan.

5.4           DEATH AFTER RETIREMENT.  If a Participant should die after
retirement and prior to the completion of one hundred twenty (120) monthly
payments, such monthly payments shall be continued to the Participant’s
Beneficiary until the completion of a combined total of one hundred twenty (120)
monthly payments; provided, however, that this Section 5.4 shall not be
applicable to the extent an alternate form of payment has been elected under
Section 5.5, in which case the terms of such alternate form of payment shall
control.

5.5           ALTERNATE FORM OF PAYMENT.  The Employer may, in its sole and
absolute discretion, approve a retiring Participant’s request of an alternate
form of payment of the benefit; provided, however, that any such alternate form
of payment shall be subject to Section 5.9 hereof (requiring compliance with
Code Section 409A) and shall be the Actuarial Equivalent of the benefit
otherwise payable hereunder.  By way of example, it is anticipated that a 
Participant may request a benefit in the form of joint and survivor annuity with
his or her spouse, in lieu of the single life annuity normally paid under the
terms of the Plan.  Any such election to modify the form of annuity would be
subject to the consent of the Committee, and would be given effect only to the
extent such change is consistent with the provisions of Treasury Regulation
Section 1.409A-2(b)(2)(ii) (or any successor regulation or other IRS guidance)
treating certain changes in life annuity forms as not being a change in time and
form of payment, or as an otherwise permitted subsequent deferral of the benefit
commencement date for a period of not less than five years and the election for
such deferral is made at least 12 months before the benefits would otherwise
have commenced.

5.6           DEATH WHILE EMPLOYED AFTER NORMAL RETIREMENT DATE.  A Participant
whose employment with the Employer continues after his or her Normal Retirement
Date and who dies while so employed shall be deemed to have retired immediately
prior to such Participant’s death.  As a consequence, the benefit payable upon
the Participant’s death under these circumstances shall be calculated as though
such Participant had retired and become entitled to an annuity payable for the
Participant’s lifetime, followed immediately by such Participant’s death,
following which a benefit equal to such Participant’s monthly retirement benefit
is payable to such Participant’s Beneficiary in the form of one hundred twenty
(120) monthly payments, consistent with Section 5.4, above.

8


--------------------------------------------------------------------------------


5.7           FORFEITURE OF BENEFITS.  Except as otherwise expressly provided
herein, if a Participant terminates employment with the Employer prior to
attaining his or her Normal Retirement Date, other than by reason of Early
Retirement, death or Disability, such Participant shall not be entitled to any
benefits under this Plan.

5.8           WITHHOLDING TAXES  Employer shall deduct from any payment of
benefits the amount of any federal, state or local income or employment taxes
required to be withheld or paid with respect to the distribution.

5.9           COMPLIANCE WITH CODE SECTION 409A.  Notwithstanding anything
contained herein to the contrary, no distribution of benefits shall be made to
any Participant if such distribution would violate the provisions of Code
Section 409A(a)(2).  As a consequence, no distribution of any portion of a
Participant’s Accrued Benefit under the Plan may be made by reason of such
Participant’s termination of employment until the date that is six months after
such Participant’s termination of employment if such Participant was a
“specified employee” (as hereinafter defined) as of the date of his or her
termination of employment, to the extent required to comply with Code Section
409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-3(i)(2).  For these
purposes, the term “specified employee” shall have the meaning set forth in Code
Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-1(i).  Any
amounts distributed on a deferred basis shall then be paid with interest
calculated using the interest or discount rate generally in use for purposes of
determining Actuarial Equivalent values under the Plan.


SECTION 6 – PRE-RETIREMENT SURVIVOR BENEFIT

6.1           PRE-RETIREMENT SURVIVOR BENEFIT.  If a Participant dies while
employed by the Employer prior to his or her Normal Retirement Date, the
Employer shall pay to the deceased Participant’s Beneficiary, as a survivor
benefit, and as the only benefit payable under this Plan with respect to such
Participant, (1) an amount equal to one hundred percent (100%) of the
Participant’s Death Benefit Recognized Compensation (as hereinafter defined)
determined as of the date of such Participant’s death in a lump sum as soon as
practicable following the Participant’s Death, and (2) an amount equal to fifty
percent (50%) of such initial payment as soon as practicable following each of
the next four anniversaries of the Participant’s date of death.  Benefits under
this Section 6.1 shall not be payable to a Participant qualifying under Section
5.6.  A Participant’s “Death Benefit Recognized Compensation” shall mean, in
general, the average of the Participant’s Recognized Compensation determined
with respect to the Plan Year in which the Participant’s death occurred
(determined as of the date of the Participant’s death) and the Participant’s
Recognized Compensation for each of the two preceding Plan Years (determined in
each case taking into account base salary for each of such preceding Plan Years,
and the Participant’s bonuses determined in the same manner as determined for
purposes of determining such Participant’s Recognized Compensation for the year
of the Participant’s death.  For purposes of determining a Participant’s Death
Benefit Recognized Compensation where the Participant has not been a Participant
for a full three years, the Participant’s Recognized Compensation shall be
determined as an average based on the Participant’s years of participation in
the Plan only.


SECTION 7 - DISABILITY BENEFIT AND AUTHORIZED LEAVE OF ABSENCE

7.1           DISABILITY BENEFIT.  Notwithstanding anything to the contrary
herein, if a Participant’s employment with the Employer is terminated prior to
attaining his or her Normal Retirement Date as a result of the Participant’s
Disability, then, for purposes of this Plan, it shall

9


--------------------------------------------------------------------------------


be deemed that the Participant has remained in the employ of the Employer until
the earliest to occur of: (a) the Participant’s death; (b) the Participant’s
attaining age 65; or (c) the cessation of the Participant’s Disability and the
failure of the Participant to return to active employment with the Employer
within a reasonable time after recovery from the Disability.

7.2           AUTHORIZED LEAVE OF ABSENCE.  A Participant’s employment with the
Employer shall not be deemed to have terminated for purposes of this Plan during
any authorized leave of absence except to the extent otherwise required to be
treated as a termination of employment for purposes of Code Section 409A.


SECTION 8 - EMPLOYER-OWNED LIFE INSURANCE (“COLI”)

8.1           EMPLOYER OWNS ALL RIGHTS.  In the event that, in its discretion,
the Employer purchases a life insurance policy or policies insuring the life of
any Participant to allow the Employer to informally finance and/or recover, in
whole or in part, the cost of providing the benefits hereunder, neither the
Participant nor any Beneficiary shall have any rights whatsoever therein.  The
Employer shall be the sole owner and beneficiary of any such policy or policies
and shall possess and may exercise all incidents of ownership therein, except in
the event of the establishment of and transfer of said policy or policies to a
trust by the Employer as described in Section 12 hereof.

8.2           PARTICIPANT COOPERATION.  If the Employer decides to purchase a
life insurance policy or policies on any Participant, the Employer will so
notify such Participant.  Such Participant shall consent to being insured for
the benefit of the Employer and shall take whatever actions may be necessary to
enable the Employer to timely apply for and acquire such life insurance and to
fulfill the requirements of the insurance carrier relative to the issuance
thereof as a condition of eligibility to participate in the Plan.

8.3           PARTICIPANT MISREPRESENTATION.  If: (a) any Participant is
required by this Plan to submit information to any insurance carrier; and (b)
the Participant makes a material misrepresentation in any application for such
insurance; and (c) as a result of that material misrepresentation the insurance
carrier is not required to pay all or any part of the proceeds provided under
that insurance, then the Participant’s (or the Participant’s Beneficiary’s)
rights to any benefits under this Plan may be, at the sole discretion of the
Committee, reduced to the extent of any reduction of proceeds that is paid by
the insurance carrier because of such material misrepresentation.

8.4           SUICIDE.  Notwithstanding any other term or provision of the Plan
or the Plan Participation Agreement, if a Participant dies by reason of suicide
and if the Employer’s receipt of insurance proceeds is as a result reduced, then
the Participant’s (or the Participant’s Beneficiary’s) rights to any benefits
under this Plan may be, at the sole discretion of the Committee, reduced to the
extent of any reduction of proceeds that is paid by the insurance carrier.


SECTION 9 - ADMINISTRATOR

9.1           RESIGNATION.  Any person or entity who has been designated to act
as the Plan Administrator or who is a member of the Committee may resign from
such position at any time by written notice to the Committee, which shall be
effective thirty (30) days after receipt of such notice or such earlier date as
agreed to by the Administrator and the Committee.

10


--------------------------------------------------------------------------------


9.2           REMOVAL.  Any person or entity who has been designated to act as
the Plan Administrator or who is a member of the Committee may be removed from
such position by the Committee or the Board with or without advance notice.

9.3           APPOINTMENT OF SUCCESSOR.  If the Administrator resigns or is
removed, a successor shall be appointed, in accordance with Section 9.4, by the
effective date of resignation or removal under this Section 9.  If no such
appointment has been made, the Administrator may apply to a court of competent
jurisdiction for appointment of a successor or for instructions.  All expenses
of the Administrator in connection with the proceeding shall be allowed as
administrative expenses of the Employer.

9.4           SUCCESSOR ADMINISTRATOR.  If any person or entity who has been
designated to act as the Plan Administrator or who is a member of the Committee
resigns or is removed in accordance with Section 9.1 or 9.2, the Committee may
appoint any other person as successor Administrator or Committee member.  The
appointment shall be effective when accepted in writing by the new
Administrator.  The new Administrator or Committee member shall have all of the
rights and powers of the former Administrator or Committee member, as the case
may be.


SECTION 10- AMENDMENT AND TERMINATION

10.1         AMENDMENT.  The Employer shall have the right at any time to amend
or terminate this Plan.  However, no amendment shall be effective so as to
reduce the amount of any Participant’s Accrued Benefit, or to delay the payment
of any amount to a Participant beyond the time that such amount would be payable
without regard to such amendment.

10.2         CESSATION OF ACCRUAL OF BENEFITS.  The Employer shall have the
right at any time to notify the Participants that benefits will no longer accrue
under the Plan.  Upon any such notice, retirement benefits payable to a
Participant shall be based on the Participant’s Accrued Benefit at the date of
the notice referred to in the preceding sentence.

10.3         TERMINATION.  The Employer shall have the right to terminate the
Plan and distribute as a lump sum payment to each Participant an amount that
constitutes the Actuarial Equivalent of the Participants Accrued Benefit
calculated as of the date the Plan is terminated; provided, however, that any
such termination of the Plan shall be implemented in a manner that complies with
Code Section 409A.  Participants understand that in the event the Plan is
terminated, the Participants may receive a distribution of their Accrued Benefit
at a date that is earlier than would have been the case had the termination of
the Plan not occurred, and the distribution may be made in a form that differs
from the form of distribution that would have been in effect if the Plan had not
been terminated.


SECTION 11 –MISCELLANEOUS

11.1         NONALIENATION OF BENEFITS.  No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge any right or benefit under this Plan or any Plan
Participation Agreement shall be void.  No such right or benefit shall in any
manner be liable for or subject to the debts, contracts, liabilities or torts of
the person entitled thereto.  No amount of the benefit will, prior to payment,
be subject to garnishment, attachment, execution or levy of any kind, and will
not be transferable by operation of law in the event of the bankruptcy,
insolvency or death of the employee.  If a Participant or any Beneficiary
hereunder shall become bankrupt, or attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right hereunder, then such right or
benefit shall, in the discretion of the Committee,

11


--------------------------------------------------------------------------------


cease and terminate, and in such event, the Committee may hold or apply the same
or any part thereof for the benefit of the Participant or his or her
Beneficiary, spouse, children, or other dependents, or any of them in such
manner and in such amounts and proportions as the Committee may deem proper.

11.2         UNSECURED LIABILITY.  The obligation of the Employer to make
payments hereunder to a Participant shall constitute an unsecured liability of
the Employer.  Such payments shall be made from the general funds of the
Employer and the Employer shall not be required to establish or maintain any
special or separate fund, to purchase or acquire life insurance on a
Participant’s life, or otherwise to segregate assets to assure that such
payments shall be made.  Neither a Participant nor any other person shall have
any interest in any particular asset of the Employer by reason of its
obligations hereunder and the right of any of them to receive payments under
this Plan shall be no greater than the right of any other unsecured general
creditor of the Employer.  Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Employer and a Participant or any other person.

11.3         NO CONTRACT OF EMPLOYMENT  This Plan shall not be deemed to
constitute a contract between the Employer and any Participant or to be a
consideration or an inducement for the employment of any Participant or
Employee.  Nothing contained in this Plan shall be deemed to give any
Participant or Employee the right to be retained in the service of the Employer
or to interfere with the right of the Employer to discharge any Participant or
Employee at any time regardless of the effect which such discharge may have upon
him or her as a Participant of this Plan.

11.4         DESIGNATION OF BENEFICIARY.  Each Participant shall file with the
Administrator a notice in writing, in a form acceptable to it, designating one
or more Beneficiaries to whom payments becoming due by reason of or after his or
her death shall be made.  Participants shall have the right to change the
Beneficiary or Beneficiaries so designated from time to time; provided, however,
that no such change shall become effective until received in writing and
acknowledged by the Administrator.

11.5         PAYMENT TO INCOMPETENTS.  The Employer shall make the payments
provided herein directly to the Participant or Beneficiary entitled thereto or,
if such Participant or Beneficiary has been determined by a court of competent
jurisdiction to be incompetent, then payment shall be made to the duly appointed
guardian, committee or other authorized representative of such Participant or
Beneficiary.  The Employer shall have the right to make payment directly to a
Participant or Beneficiary until it has received actual notice of the physical
or mental incapacity of such Participant or Beneficiary and actual notice of the
appointment of a duly authorized representative of his or her estate.  Any
payment to or for the benefit of a Participant or Beneficiary shall be a
complete discharge of all liability of the Employer therefore.

11.6         INTERPRETATION.  The interpretation and construction of the Plan by
the Administrator, and any action taken hereunder, shall be binding and
conclusive upon all parties in interest.  The Administrator shall not be liable
to any person for any action taken or omitted to be taken in connection with the
interpretation, construction or administration of the Plan, so long as such
action or omission be made in good faith.

11.7         AUTHORITY TO APPOINT A COMMITTEE.  The Board, within its
discretion, shall have the authority to appoint a Committee of one (1) or more
of its members, or other person or persons, which shall have authority over the
Plan (or a portion of the Plan) in lieu of

12


--------------------------------------------------------------------------------


the entire Board.  Unless otherwise determined by the Board, the Employer’s
Compensation Committee shall serve as the Committee.

11.8         AUTHORITY TO ESTABLISH A TRUST.  The Committee shall have the right
at any time to establish a trust to which the Employer may transfer from time to
time certain assets to be used by said trustee(s) to satisfy some or all of the
Employer’s obligations and liabilities under the Plan.  All assets held by such
trust shall be subject to the claims of the Employer’s creditors in the event of
the Employer’s Insolvency (as defined herein).  The Employer shall be considered
“Insolvent” for purposes of said trust if: (a) the Employer is unable to pay its
debts as they become due; or (b) the Employer is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.

11.9         PREPAYMENT.  The Committee may, in its sole and absolute
discretion, prepay all or any part of the monthly installments remaining to be
paid to a Participant or Beneficiary under this Plan.  The amount of such
prepayment shall equal the Actuarial Equivalent of the remaining monthly
installments being prepaid, as determined by the Board in its discretion, and
receipt thereof by the Participant or Beneficiary shall be in full satisfaction
of those obligations of the Employer under the Plan and applicable Plan
Participation Agreement.  Notwithstanding the foregoing, any such prepayment
right shall be subject to compliance with Code Section 409A and Section 5.9 of
the Plan.

11.10       BINDING EFFECT.  Obligations incurred by the Employer pursuant to
this Plan shall be binding upon and inure to the benefit of the Participant, his
or her Beneficiaries, personal representatives, heirs, and legatees.

11.11       ENTIRE PLAN.  This document and any amendments hereto contain all
the terms and provisions of the Plan and shall constitute the entire Plan, any
other alleged terms or provisions being of no effect.

11.12       MERGER, CONSOLIDATION OR ACQUISITION.  In the event of a merger or
consolidation of the Employer with another corporation or entity, or the sale or
lease of all or substantially all of the Employer’s assets to another
corporation or entity, or the acquiring by another corporation or entity of a
right to elect at majority of the Board, then and in such event the obligations
and responsibilities of the Employer under this Plan shall be assumed by any
such successor or acquiring corporation or entity, and all of the rights,
privileges and benefits of the Participants hereunder shall continue.

11.13       SPECIAL PROVISIONS ON THE OCCURRENCE OF A CHANGE OF CONTROL.  In the
event there is a Change of Control, the following provisions shall apply upon
and after the Change of Control and not withstanding anything to the contrary
set forth in the Plan, the applicability of following provisions shall be
subject in all cases to compliance with Code Section 409A and Section 5.9 of the
Plan:

(a)           Each Participant shall be fully vested in his or her Accrued
Benefit under the Plan.

(b)           Following a Change of Control, a Participant’s Early Retirement
Date and/or Normal Retirement Date shall be the date on which the Participant
attains age 55 or age 65, respectively, without regard to whether the
Participant has five (5) years of Participation in the Plan.

(c)           Any Participant who remains employed through his or her Early
Retirement Date and who retires or terminates from employment with the Employer
for any reason other

13


--------------------------------------------------------------------------------


than death shall receive an early retirement benefit calculated as provided in
Section 5.3, or a normal retirement benefit calculated as provided in Section
5.1, as the case may be.

(d)           Any Participant who terminates his or her employment with the
Employer for any reason other than death prior to attaining his or her Early
Retirement Date shall receive an early retirement benefit commencing as of the
first day of the month following his or her attainment of age 55 payable as
described in Section 5.3 (early retirement benefit) and being the Actuarial
Equivalent of his or her Accrued Benefit (determined as of the date of such
Participant’s termination of employment).

(e)           In the event a Participant terminates his or her employment with
the Employer for any reason other than death prior to attaining his or her Early
Retirement Date and such Participant then dies prior to attaining his or her
Early Retirement Date, the Participant’s Beneficiary shall be entitled to
payment of a lump sum death benefit equal to the Actuarial Equivalent value of
such Participant’s Accrued Benefit (determined as of the date of such
Participant’s termination of employment).

(f)            In the event a Participant’s employment with the Employer
terminates by reason of such Participant’s death, the Participant’s Beneficiary
shall be entitled to a death benefit as determined pursuant to Section 6.1 of
the Plan (Pre-Retirement Survivor Benefit).

(c)           The Employer shall establish a grantor trust (the “Rabbi Trust”)
using a trust agreement that is substantially in the form published by the IRS
as a model trust agreement in Revenue Procedure 92-64, containing provisions
requiring the trustee to use the assets of such trust to pay Participants’
benefits under the Plan, except as otherwise required in the event of the
Employer’s bankruptcy or insolvency, and shall transfer to the Rabbi Trust any
and all life insurance policies acquired in connection with the Plan (as
generally described in Section 8, above), and shall further contribute such
additional funds to the Rabbi Trust if necessary so that the assets of the Rabbi
Trust may be certified by an enrolled actuary who has satisfied the
qualifications set forth in the regulations of the Joint Board for the
Enrollment of Actuaries and who has been approved by the Joint Board to perform
actuarial services under the Employee Retirement Income Security Act of 1974, as
amended (or an actuary having comparable qualifications) as being sufficient to
pay all of the benefits accrued under the Plan as of such date using reasonable
actuarial assumptions.  Notwithstanding the foregoing, no transfer of funds to
the Rabbi Trust shall be made to the extent such a transfer would violate Code
Section 409A(b) or applicable regulations thereunder.


SECTION 12 - CONSTRUCTION

12.1         CONSTRUCTION OF THIS PLAN  This Plan shall be construed and
enforced according to the laws of the Commonwealth of Pennsylvania, other than
its laws respecting choice of law.

12.2         GENDER AND NUMBER.  The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender, and the singular shall
include the plural, unless the context clearly indicates to the contrary.

12.3         HEADINGS.  All headings used in this Plan are for convenience of
reference only and are not part of the substance of this Plan.

14


--------------------------------------------------------------------------------


12.4         ENFORCEABILITY.  If any term or condition of this Plan shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Plan, and such term or condition except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of the Plan shall be valid and enforced to the fullest extent and in
the broadest application permitted by law.

12.5         UNIFORMITY  All provisions of this Plan shall be interpreted and
applied in a uniform, nondiscriminatory manner.  In the event of any conflict
between the terms of this Plan and any summaries or other descriptions of this
Plan, the Plan provisions shall control.

IN WITNESS WHEREOF, this Plan, having been duly approved and adopted by Orleans
Homebuilders, Inc., is executed by a duly authorized officer of the Employer.

 

Orleans Homebuilders, Inc.

 

 

 

 

 

By:

MICHAEL T. VESEY

 

 

 

Michael T. Vesey, President

 

 

 

 

 

Attest:

 

 

 

 

 

LAWRENCE J. DUGAN

 

 

Lawrence J. Dugan, Secretary

 

 

15


--------------------------------------------------------------------------------